In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), entered December 22, 2003, which, upon a jury verdict in favor of the defendant Ronald Mayronne and against him, dismissed the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]). Determinations of the credibility of the witnesses are for the finder of fact, which had the opportunity to see and hear the witnesses (see Sideris v Town of Huntington, 240 AD2d 652 [1997]). The verdict in the favor of the defendant, Ronald Mayronne, is supported by a fair interpretation of the evidence. Adams, J.P., Luciano, Mastro and Skelos, JJ., concur.